Citation Nr: 1520652	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  06-03 005	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama 


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a skin condition. 

3.  Entitlement to service connection for headaches. 

4.  Entitlement to service connection for gynecological problems. 

5.  Entitlement to service connection for allergies. 

6.  Entitlement to service connection for joint pain. 

7.  Entitlement to service connection for dental trauma. 

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and her step-daughter


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to November 1991. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the appeal has since been transferred to the RO in Montgomery, Alabama.

In March 2010, the Veteran and her step-daughter presented testimony before an Acting Veterans Law Judge (AVLJ) at a hearing at the RO and a transcript of that hearing has been associated with the claims file.  In July 2011, the Board thereafter remanded the above issues for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In March 2015, the Veteran requested a video hearing in connection with her appeal after she was notified that the AVLJ that conducted her March 2010 hearing had left the Board.  Therefore, the Board finds that a remand to provide the Veteran with a new hearing is required.  See 38 C.F.R. § 20.700 (2014).

To ensure compliance with due process requirements, this appeal is REMANDED to the RO/AMC for the following action:

The RO/AMC should schedule the Veteran for a Board videoconference hearing in accordance with her request.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

